     Case 1:21-cv-00969-JPC Document 46
                                     45 Filed 04/09/21
                                              04/08/21 Page 1 of 2
                                                                 1




                                                    Plaintiff has provided notice of its voluntary dismissal with
                                                    prejudice against Defendants under Federal Rule of Civil
                                                    Procedure 41(a)(1)(A), which allows a plaintiff to dismiss an
                                      April 8, 2021 action without a court order. See Fed. R. Civ. P. 41(a)(1)(B)
                                                    (permitting notice of dismissal with prejudice).

By ECF and Email                                      Accordingly, the Clerk of Court is respectfully directed to close
Honorable John P. Cronan                              this case. Any pending motions are moot. All conferences are
United States District Judge                          cancelled.
Southern District of New York                         SO ORDERED.
500 Pearl Street, Room 1320                           Date: April 9, 2021
New York, New York 10007
CronanNYSDChambers@nysd.uscourts.gov                  New York, New York             ___________________________
                                                                                     JOHN P. CRONAN
                                                                                     United States District Judge

       Re:     Northeast Banana Corp. v. Produce Depot USA LLC, et al.
               Case No.: 21-civ-969 (JPC)


Dear Judge Cronan:

       This firm is counsel to plaintiff Northeast Banana Corp. in this action.

        The parties have settled this matter, and today I filed a stipulation of dismissal of the
action at docket number 44. A copy is attached. The parties request that the stipulation be So
Ordered.

       Please advise of any questions, and we thank the Court for its consideration of this
request and assistance resolving this matter.

                                      Respectfully submitted,


                                      Jonathan Bodner
                                      For the Firm
Attachment
cc:   Timothy J. Fierst, Esq., defendants’ counsel
      Northeast Banana Corp.
Case
 Case1:21-cv-00969-JPC
      1:21-cv-00969-JPC Document
                         Document45-1
                                  44 Filed
                                  46  Filed04/09/21
                                           04/08/21
                                            04/08/21 Page
                                                      Page2
                                                          11ofof2
                                                                11




     8
